Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 01/24/2022 for application Number 16/582,470. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation option “wherein a number of the multiple bits of the SRI is equal to (ii) a number of the SRS resource sets when multiple SRS resource sets are configured and each of the multiple SRS resource sets includes up to two SRS resources” is unclear. For example, if a UE has two antenna panels and each panel has two antennas corresponding to two beams or resources, a resource set with two resources can be formed by 

The same reasoning applies to claims 11 and 20 mutatis mutandis. Accordingly, claims 1, 11, and 20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Harrison et al. (US 20190319759 A1; hereinafter “Harrison”).

Regarding claim 1, Harrison discloses a method for configuring user equipment (UE), the method comprising:
[0022] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource, etc., needs to be signaled to the UE from the TRP. One way to solve this (in a low overhead way) is to pre-define a set of "SRS transmission settings" using higher layer signaling (e.g. RRC) and then indicate in DCI which "SRS transmission setting" that the UE should apply. An "SRS transmission setting" can for example contain information regarding which SRS resources and SRS ports that the UE should use in the coming SRS transmission.); 
receiving an SRS resource indicator (SRI) that includes multiple bits to select a subset of the one or more SRS resources included in the one or more configured SRS resource sets ([0083]Given the knowledge of the number of SRS resource groups, and which SRS resources are in the groups, the TRP can determine which SRS resources it can instruct the UE to transmit when multiple SRIs are signaled; [0098] the SRI is encoded directly as a bit stream rather than first being encoded as a decimal number and then mapped to a number of bits in the DCI… An example of this bit mapping is given in FIG. 8, where 4 SRS resource groups, each comprising 4 SRS resources, are assumed.); and
determining a physical uplink shared channel (PUSCH) transmission according to the selected subset of SRS resources ([0186] SRS resources can be narrow band and hence only occupy parts of the entire frequency band. However, the SRI(s) determining the preferred SRS resource(s) should be considered as wideband, which means that the SRI should be applied to the entire bandwidth of the corresponding PUSCH transmission; [0195] To indicate multiple SRI(s) in the DCI, one option is to use a size-N bitmap, where N is the number of SRS resources (corresponding to the maximum rank) and each bit indicates if the SRS resource shall be used to transmit a PUSCH layer or not.), 
[0195] To indicate multiple SRI(s) in the DCI, one option is to use a size-N bitmap, where N is the number of SRS resources (corresponding to the maximum rank) and each bit indicates if the SRS resource shall be used to transmit a PUSCH layer or not; thus N is a number of the multiple bits of the SRI which is equal to a number of the SRS resources when only one SRS resource set is configured.). The claim limitation is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (SRI multiple bits for one resource set with multiple resources) which anticipates the genus (MPEP 2131.02).

Regarding claim 2, Harrison discloses the limitations of claim 1 as set forth, and Harrison further discloses wherein the UE is configured with multiple antenna panels, each of the multiple antenna panels including a plurality of transmission beam information ([0084] Assume a UE with two panels (Panel A and Panel B), where each panel has four analog beams (A1-A4 and B1-B4), as illustrated in FIG. 5.).

Regarding claim 3, Harrison discloses the limitations of claim 2 as set forth, and Harrison further discloses wherein when one SRS resource set including a plurality of SRS resources is configured, each of the plurality of SRS resources included in the SRS resource set corresponds to one of the plurality of transmission beam information included in the multiple antenna panels ([0195] To indicate multiple SRI(s) in the DCI, one option is to use a size-N bitmap, where N is the number of SRS resources (corresponding to the maximum rank) and each bit indicates if the SRS resource shall be used to transmit a PUSCH layer or not; thus, one SRS resource set may be configured with N SRS resources; [0084] Assume a UE with two panels (Panel A and Panel B), where each panel has four analog beams (A1-A4 and B1-B4), as illustrated in FIG. 5. The UE will start with signaling to the TRP, in UE capabilities, that it has two SRS resource groups, where each SRS resources group consists of four SRS resources; thus, each one of the resources is mapped to a beam information included in the two antenna panels.).

Regarding claim 4, Harrison discloses the limitations of claim 1 as set forth, and Harrison further discloses wherein when only one SRS resource set including a plurality of SRS resources is configured, each of the multiple bits of the SRI corresponds to a respective SRS resource included in the only one SRS resource set ([0195] To indicate multiple SRI(s) in the DCI, one option is to use a size-N bitmap, where N is the number of SRS resources (corresponding to the maximum rank) and each bit indicates if the SRS resource shall be used to transmit a PUSCH layer or not; thus each one of the N multiple bits of the SRI corresponds to a respective SRS resource included in the only one SRS resource set.).

Regarding claim 5, Harrison discloses the limitations of claim 2 as set forth, and Harrison further discloses wherein when the multiple SRS resource sets are configured, each SRS resource set corresponds to a respective antenna panel of the UE ([0091] and Figs. 5 and 6: in this case it is preferred to do a mapping between the possible SRI states and the SRI signaling bits in order to reduce the overhead. In this example, L=2 SRS resources are selected (forming a resource set): only one of A1-A4 beams in panel A and one out of B1-B4 beams in panel B.).

Regarding claim 6, Harrison discloses the limitations of claim 2 as set forth, and Harrison further discloses wherein when the multiple SRS resources sets are configured and each of the multiple SRS resource sets includes up to two SRS resources, each of the multiple bits of the SRI corresponds to a respective SRS resource set ([0091] and Figs. 5 and 6: in this case it is preferred to do a mapping between the possible SRI states and the SRI signaling bits in order to reduce the overhead. In this example, L=2 SRS resources are selected: only one of A1-A4 beams in panel A and one out of B1-B4 beams in panel B. Hence the total number of SRI states will be 4.times.4=16, which will require 4 SRI signaling bits; thus, the multiple bits of the SRI can indicate respective SRS resource sets.).

Regarding claim 8, Harrison discloses the limitations of claim 1 as set forth, and Harrison further discloses wherein the PUSCH transmission is a codebook based transmission ([0192] Note that each SRS resource can consist of one or several SRS ports, hence the procedure can be applied for both non-codebook based (single SRS port per SRS resource) and codebook based UL transmissions (one or several SRS ports per SRS resource.).

Regarding claim 9, Harrison discloses the limitations of claim 1 as set forth, and Harrison further discloses wherein the configuration information of the one or more SRS resource sets is received via a radio resource control (RRC) message ([0022] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource, etc., needs to be signaled to the UE from the TRP. One way to solve this (in a low overhead way) is to pre-define a set of "SRS transmission settings" using higher layer signaling (e.g. RRC) and then indicate in DCI which "SRS transmission setting" that the UE should apply. An "SRS transmission setting" can for example contain information regarding which SRS resources and SRS ports that the UE should use in the coming SRS transmission.).  

Regarding claim 10, Harrison discloses the limitations of claim 1 as set forth, and Harrison further discloses wherein the SRI is received in a field of downlink control information (DCI) scheduling the PUSCH transmission ([0098] the SRI is encoded directly as a bit stream rather than first being encoded as a decimal number and then mapped to a number of bits in the DCI… An example of this bit mapping is given in FIG. 8, where 4 SRS resource groups, each comprising 4 SRS resources, are assumed.).  

Claims 11-16 and 18-19 are rejected on the same grounds set forth in the rejection of claims 1-6, and 8-9, respectively. Claims 11-16 and 18-19 recite similar features as in claims 1-6 and 8-9, respectively, from the perspective of an apparatus for a user equipment. Harrison further discloses a user equipment (UE) comprising circuitry configured to perform similar functions ([0125] and Fig. 19: As used herein, virtualization can be applied to a node (e.g., a virtualized base station or a virtualized radio access node) or to a device (e.g., a UE, a wireless device or any other type of communication device) or components thereof; [0127] and Fig. 19: Applications 1920 are run in virtualization environment 1900 which provides hardware 1930 comprising processing circuitry 1960 and memory 1990; [0128] and Fig. 19: Virtualization environment 1900, comprises general-purpose or special-purpose network hardware devices 1930 comprising a set of one or more processors or processing circuitry 1960.).

Claim 20 is rejected on the same grounds set forth in the rejection of claim 1. Claim 20 recites similar features as in claim 1 from the perspective of a non-transitory computer-readable storage medium.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of 3GPP R1-1721396 (Qualcomm, TSG RAN WG1 Meeting #91, Reno, USA, November 27th – December 1st, 2017; hereinafter “NPL1”).

Regarding claim 7, Harrison discloses the limitations of claim 1 as set forth. But Harrison does not disclose wherein each of the one or more SRS resources includes respective spatial relation information, and a spatial quasi co-located assumption of the PUSCH transmission is determined according to the spatial relation information of the selected subset of SRS resources.
However, in the same field of endeavor, NPL1 discloses wherein each of the one or more SRS resources includes respective spatial relation information, and a spatial quasi co-located assumption of the PUSCH transmission is determined according to the spatial relation information of the selected subset of SRS resources (Sec. 2.8: Provision of spatial relationship for SRS, PUCCH and PUSCH: Agreement • NR adopts the SRS Tx beam indication, i.e., by a SRS resource or by a DL RS - The DL RS supported at least include CSI-RS and SSB; NR supports the indication of at least the spatial relations between the DL RS and the UL SRS Tx beam via at least the following mechanisms (Table indicating spatial relation for SRS signaled via RRC or DCI); Sec. 2.8: The remaining critical open issues: How is the signalling of spatial QCL for SRS, PUCCH and PUSCH achieved? Is it only through higher layer signalling or is DCI based signalling included?).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harrison as applied to claim 1, based on the above teaching from NPL1, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by provisioning spatial relationship for SRS and PUSCH in order to enable a UE to select a proper beam for uplink transmission.

Claim 17 is rejected on the same grounds set forth in the rejection of claim 7. Claim 17 recites similar features as in claim 7 from the perspective of an apparatus for a user equipment. Harrison further discloses a user equipment (UE) comprising circuitry configured to perform similar functions ([0125] and Fig. 19: As used herein, virtualization can be applied to a node (e.g., a virtualized base station or a virtualized radio access node) or to a device (e.g., a UE, a wireless device or any other type of communication device) or components thereof; [0127] and Fig. 19: Applications 1920 are run in virtualization environment 1900 which provides hardware 1930 comprising processing circuitry 1960 and memory 1990; [0128] and Fig. 19: Virtualization environment 1900, comprises general-purpose or special-purpose network hardware devices 1930 comprising a set of one or more processors or processing circuitry 1960.).


Response to Arguments
Applicant's arguments have been considered but they are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jung et al. (US 20190261281 A1) – Spatial relation among PUSCH, PUCCH, SRS and CSI-RS.
Guo (US 20200044797 A1) – SRS resource configuration and spatial relation with PUSCH.
Qualcomm Incorporated (3GPP TSG RAN WG1 Meeting #93, May 21st – 25th, 2018, Busan, Korea, R1-1807338) – Mapping each SRS resource to an antenna.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471